Citation Nr: 1600177	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied entitlement to service connection for PTSD.  

In December 2011, the RO had issued a statement of the case (SOC) with regard to several issues other than service connection for PTSD.  The Veteran submitted a VA Form 9 in January 2012, but indicated that this pertained only to the PTSD issue.  The Veteran did not submit a substantive appeal with regard to the issues in the December 2011, SOC and the RO closed the appeal with regard to those issues.


FINDING OF FACT

The Veteran has an acquired psychiatric disability, to include PTSD that is attributable to in-service stressors.


CONCLUSION OF LAW

The Veteran has an acquired psychiatric disorder to include PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (formerly DSM IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  Credible supporting evidence is not required in the case of a combat veteran whose stressor is related to combat, or in certain circumstances where the stressor is related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the clinician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  

The Veteran asserts that he developed a psychiatric disorder, to include PTSD, as a result of in-service stressors while serving in Vietnam during his period of active military service and that his current psychiatric problems originated in, and are the result of, traumatic experiences he encountered while serving in the military.  According to the Veteran, his PTSD symptoms include anxiety, nightmares, hypervigilance, irritability, anger, depression, difficulty sleeping, and the inability to establish and maintain effective relationships.   Specifically, the Veteran asserts that during his tour of duty in Vietnam, he was assigned to a military police unit, which included guarding the base and aircraft.  He reports that during guard duty he and fellow service members were subject to enemy fire and the environment was "very hostile, which included constant fire, enemy, mortar and sniper attacks."  See August 2015 Private Psychiatric Assessment; August 2011 VA PTSD Examination; December 2014 VA Form 21-4138.  

In a letter dated January 23, 2012, the RO notified the Veteran that service connection for PTSD was denied because there is no evidence of a link between his diagnosed medical condition and military service.  The RO conceded that the Veteran experienced a stressful event in service or fear of hostile military or terrorist activity.

The Veteran's service treatment records (STRs) are silent as to any complaints, symptoms, or treatment for a psychiatric disorder, to include PTSD.

Pertinent medical evidence of record includes VA treatment records dated from January 2004 through October 2015, which shows ongoing treatment for PTSD and depression.  See East Point CBOC Treatment Records located in Virtual VA.

A January 2004 VA treatment record shows the Veteran had a positive depression screen.  In May 2006 the Veteran had a negative PTSD screen.  Id.

A May 2011 VA treatment record shows the Veteran reported symptoms of depression since his friend's recent death.  The examiner's notes indicate an assessment of PTSD and depression.  A mental health consult was also submitted on behalf of the Veteran.  Id.

A June 2011 and July 2011 VA Mental Health evaluation shows the Veteran reported symptoms of depression since he returned from Vietnam.  He also reported feeling depressed as a result of his friend's recent death.  He endorsed symptoms to include difficulty sleeping, nightmares, night sweats, irritability, startle response, hypervigilance, and anger.  He denied suicidal and homicidal ideation.  Axis I diagnosis was dysthymic disorder, anxiety, not otherwise specified (NOS) (Subthreshold PTSD).  Id.

VA treatment records dated from June 2011 through October 2015 show ongoing treatment for PTSD, depression and anxiety disorder.  A March 2013 VA treatment record shows the Veteran had a positive PTSD and depression screen.  

In August 2011 the Veteran was afforded a PTSD examination for VA.  The Veteran reported the onset of his symptoms 40 years ago as a result of being in a war zone.  He specifically reported coming under rocket attack in February 1971 while serving as a security policeman at "Camron Bay" (an apparent reference to Cam Ranh Bay).  He endorsed symptoms of difficulty sleeping, anger, disappointment, irritability, frustration, night sweats, and the inability to maintain social and interpersonal relationships.  Upon examination and review of the claims file, the examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, finding an Axis I diagnosis of dysthymia.  The examiner assigned a GAF score of 50.  In the resulting examination report, the examiner acknowledged the Veteran's report of the in-service stressor, noting that he was a "reliable historian" but did not provide an opinion as to whether or not the Veteran's current diagnosis of dysthymia was caused by or the result of military service.  In reaching his conclusions, the examiner noted that the Veteran's reported in-service stressor was not supported by medical records and that he did not have any significant response to the stressor at the time of the trauma, such as fear of death or physical injury, intense fear or horror, feeling helpless, stunned, or in shock.  

More recent medical evidence of record consists of an August 2015 private psychiatric assessment conducted by Dr. H.J. at which time the Veteran provided a more detailed account of his in-service experiences, and once again described being under enemy fire in Vietnam while on guard duty.  After interviewing the Veteran and conducting a mental evaluation of him, Dr. J. diagnosed him with having PTSD and major depressive disorder, moderate.  In reaching his conclusion, Dr. J. opined that given the Veteran's identified ideology and type of symptoms, it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was incurred in or caused by his military service and results from a fear of hostile military or terrorist activities.  In reaching this conclusion, the examiner noted the Veteran's symptoms as nightmares associated with the in-service event, reliving the traumatic event, difficulty sleeping, and difficulty interacting with family and friends.  He acknowledged that the Veteran had been married and divorce three times, finding it difficult to express his feelings to those to whom he is close and had difficulty being comfortable in many circumstances due to hypervigilance.  

Analysis

While the examiner for VA found that the Veteran did not meet the criteria for a diagnosis for PTSD; the examiner did not explain what criteria were not met.  

The Veteran's VA treatment records show that a number of mental health professionals found the Veteran did meet the criteria for a diagnosis of PTSD.  The clinician's reports seem to link the diagnosis to traumatic experiences during service in Vietnam and reported having symptoms of depression since that time.  Subsequent VA medical records show occasional treatment for PTSD and depression and the Veteran's consistent reports of trauma history during service.  Dr. J. provided a more detailed opinion finding that the Veteran did meet the criteria for a diagnosis of PTSD.  Because the opinion is more detailed and consistent with the treatment records, it is more probative than that provided by the examiner for VA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence supports a finding that the Veteran meets the criteria for a diagnosis of PTSD.

Dr. J linked the diagnosis of PTSD to in service events and specifically to fear of hostile military action.  Although Dr. J is not a VA provider, his opinion that a combat stressor caused PTSD satisfies the requirements for establishing service connection on the basis of a combat stressor rather than fear of hostile military action.  See 38 C.F.R. § 3.304(f)(2)-(3) (2015).  Dr. J's opinion is consistent with the VA treatment records.  Accordingly, the criteria for service connection for PTSD are satisfied.

Finally, the Board notes that the Veteran has been given other psychiatric diagnosis during the course of the appeal.  These appear to be varying labels for the same disability with symptoms dating back to service.  Hence, service connection is warranted for the current psychiatric disabilities regardless of diagnostic label.  With resolution of reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder to include PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted.

______________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


